53 N.J. 260 (1969)
250 A.2d 129
CHARLES F. WILLIS AND ALLSTATE INSURANCE COMPANY, PLAINTIFFS-RESPONDENTS AND CROSS-APPELLANTS,
v.
SECURITY INSURANCE GROUP, DEFENDANT-APPELLANT AND CROSS-RESPONDENT. JOSEPH NACHTRIEB, PLAINTIFF-RESPONDENT,
v.
ALLSTATE INSURANCE COMPANY, DEFENDANT AND THIRD PARTY PLAINTIFF-RESPONDENT AND CROSS-APPELLANT. LA FLAM-JENTSCH, INC., ET AL., DEFENDANTS,
v.
UNIVERSAL UNDERWRITER'S INSURANCE COMPANY, THIRD PARTY DEFENDANT-APPELLANT AND CROSS-RESPONDENT.
The Supreme Court of New Jersey.
Argued January 6, 1969.
Decided February 3, 1969.
Mr. Michael Patrick King argued the cause for plaintiffs-respondents and cross-appellants Charles F. Willis and Allstate Insurance Company, and for defendant and third-party plaintiff-respondent and cross-appellant Allstate Insurance Company (Messrs. Kisselman, Devine, Deighan & Montano, attorneys).
Mr. Michael A. Orlando argued the cause for defendant-appellant and cross-respondent Security Insurance Group (Messrs. Orlando & Cummins, attorneys).
Mr. Sidney P. McCord argued the cause for third-party defendant-appellant and cross-respondent Universal Underwriter's Insurance Co. (Messrs. McCord, Farrell, Eynon & Munyon, attorneys).
*261 Mr. Stephen E. Barcan argued the cause for New Jersey Automobile Dealers Association as amicus curiae (Messrs. Wilentz, Goldman & Spitzer, attorneys).
The opinion of the court was delivered PER CURIAM.
The judgments are affirmed for the reasons expressed by Judge Wick in the Superior Court, Chancery Division, in Willis v. Security Insurance Group, 104 N.J. Super. 410 (Ch. Div. 1968).
Nachtrieb v. Allstate Insurance Company was decided by Judge Wick in an oral opinion within a few days of Willis v. Security Insurance Group. The basic issues are the same and in our view are controlled by the decision announced in Willis. See also, American Motorists Insurance Company v. Kaplan, 209 Va. 53, 161 S.E.2d 675 (1968).
For affirmance  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, HALL and SCHETTINO  5.
For reversal  None.